FILED
                             NOT FOR PUBLICATION                            DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50550

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00114-VBF

   v.
                                                 MEMORANDUM *
 BRANDON LAMAR DANCY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                         for the Central District of California
                   Valerie Baker Fairbank, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Brandon Lamar Dancy appeals from his guilty-plea conviction and 77-

month sentence imposed for being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), Dancy’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                              2                                    08-50550